PER CURIAM.
We affirm the appellant’s conviction and sentence, except as to the condition of the appellant’s probation calling for community service in lieu of the costs of supervision of probation which we reverse. Royster v. State, 657 So.2d 36 (Fla. 4th DCA 1995). It is also clear from the face of section 948.09(3), Florida Statutes (1994), that any authority to exempt an individual from paying all or part of his costs of supervision lies initially with the Department of Corrections.
STONE, WARNER and STEVENSON, JJ., concur.